 
Execution Version
 


AMENDED AND RESTATED ADVISORY AGREEMENT
 
THIS AMENDED AND RESTATED ADVISORY AGREEMENT (this “Agreement”), effective as of
March 1, 2014, among Morgan Stanley Smith Barney BHM I, LLC, a Delaware limited
liability company (the “Trading Company”), Ceres Managed Futures LLC, a Delaware
limited liability company (the “Trading Manager”), and Blenheim Capital
Management, L.L.C., a Delaware limited liability company (the “Trading
Advisor”).
 
W I T N E S S E T H :
 
WHEREAS, the parties hereto desire to amend and restate the advisory agreement
as of the date set forth herein to provide for the investment management of the
Trading Company and set forth in detail their respective rights and duties;
 
WHEREAS, the Trading Company has been organized pursuant to a Certificate of
Formation filed with Secretary of State of the State of Delaware on March 26,
2007, as amended from time to time (the “Certificate of Formation”) and an
operating agreement, as amended from time to time (the “Operating Agreement”)
to, among other things, directly or indirectly through a commodity trading
advisor, trade, buy, sell, spread, or otherwise acquire, hold, or dispose of
commodities (including, but not limited to, foreign currencies, mortgage-backed
securities, money market instruments, financial instruments, and any other
securities or items which are now, or may hereafter be, the subject of futures
contract trading), domestic and foreign commodity futures contracts, forward
contracts, foreign exchange commitments, options on physical commodities and on
futures contracts, spot (cash) commodities and currencies, exchange of futures
contracts for a related position (“EFRP”), including an exchange for a swap, an
exchange for a physical and an exchange for an option, exchange of physicals for
futures contracts transactions, and any rights pertaining thereto, whether
traded on an organized exchange or otherwise (hereinafter referred to
collectively as “futures interests;” provided, however, such definition shall
exclude securities futures products as defined by the Commodity Futures Trading
Commission (“CFTC”), options in securities futures and options in equities) and
securities (such as United States Treasury securities) approved by the CFTC for
investment of customer funds and other securities on a limited basis, and to
engage in all activities incident thereto;
 
WHEREAS, the Trading Company is a commodity pool operated by the Trading Manager
in which other commodity pool investment vehicles sponsored and/or managed by
the Trading Manager and/or its affiliates will invest (each such investment
vehicle, a “Member,” and collectively, the “Members”) (each such Member is
listed in a schedule attached hereto as Schedule 1, as may from time to time be
amended);
 
WHEREAS, the principals of the Trading Advisor have extensive experience trading
in futures interests and the Trading Advisor is willing to provide the services
and undertake the obligations as set forth herein;
 
WHEREAS, the Trading Company and the Trading Manager each desires the Trading
Advisor to act as a trading advisor for the Trading Company and to make
investment decisions with respect to futures interests for the Trading Company
and the Trading Advisor desires so to act; and
1
 
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, the Trading Company, the Trading Manager and the Trading Advisor wish
to enter into this Agreement which, among other things, sets forth certain terms
and conditions upon which the Trading Advisor will conduct the Trading Company’s
futures interest trading.
 
NOW THEREFORE, the parties hereto hereby agree as follows:
 
1.  
Undertakings in Connection with the Continuing Offering of Units.

 
(a) The Trading Advisor agrees with respect to the continuing offering of
interests (“Units”) in the Members: (i) to make all disclosures regarding
itself, its principals and affiliates, its trading performance, its trading
systems, methods and strategies (subject to the need, in the reasonable
discretion of the Trading Advisor, to preserve the secrecy of Proprietary
Information (as defined in Section 1(c) hereof) concerning such systems, methods
and strategies), any client accounts over which it has discretionary trading
authority (other than the names of or identifying information with respect to
any such clients), and otherwise, as the Members may reasonably require (x) in
connection with any Member’s offering materials (collectively, the “Offering
Memoranda”) as required by applicable rules promulgated under the Commodity
Exchange Act (the “CEAct”), including in connection with any amendments or
supplements thereto, or (y) to comply with any other applicable law or rule or
regulation, including those of the CFTC, the National Futures Association (the
“NFA”) or any other regulatory or self-regulatory body, exchange, or board with
jurisdiction over its members (or to comply with the reasonable request of the
aforementioned organizations); and (ii) to otherwise cooperate with the Trading
Company, the Trading Manager and the Members by providing information regarding
the Trading Advisor in connection with the preparation of the Offering
Memoranda, including any amendments or supplements thereto, as part of making
application for registration of the Units under the securities or blue sky laws
of any jurisdictions, including foreign jurisdictions, as the Members reasonably
may deem appropriate; provided that all such disclosures are subject to the
need, in the reasonable discretion of the Trading Advisor, to preserve the
secrecy of Proprietary Information concerning its clients, systems methods and
strategies. As used herein, unless otherwise provided, the term “principal”
shall have the meaning as defined in Rule 4.10(e) of the CFTC’s regulations and
the term “affiliate” shall mean an individual or entity that directly or
indirectly controls, is controlled by, or is under common control with, such
party.
 
(b) If the Trading Advisor becomes aware of any materially untrue or misleading
statement or omission regarding itself or any of its principals or affiliates in
all information provided by Trading Advisor to Trading Company or Trading
Manager (the “Disclosure Information”), or of the occurrence of any event or
change in circumstances which would result in there being any materially untrue
or misleading statement or omission in the Disclosure Information regarding
itself or any of its principals or affiliates, the Trading Advisor shall
promptly notify the Trading Manager and shall cooperate with the Trading Manager
in the preparation of any necessary amendments or supplements to the Offering
Memoranda. Neither the Trading Advisor nor any of its principals, or affiliates,
or any stockholders, officers, directors, or employees shall distribute the
Offering Memoranda or selling literature or shall engage in any selling
activities whatsoever in connection with the continuing offering of Units except
as may be specifically approved by the Trading Manager and agreed to by the
Trading Advisor.
 
2
 
 
 
 

--------------------------------------------------------------------------------

 
 
(c) For purposes of this Agreement, and notwithstanding any of the provisions
hereof, all non-public information relating to the Trading Advisor including,
but not limited to, records, whether original, duplicated, computerized,
handwritten, or in any other form, and information contained therein, business
and/or marketing and/or sales plans and proposals, names of past and current
clients, names of past, current and prospective contacts, trading methodologies,
systems, strategies and programs, trading advice, trading instructions, results
of proprietary accounts, training materials, research data bases, portfolios,
and computer software, and all written and oral information, furnished by the
Trading Advisor to the Trading Company, the Trading Manager, the Members and/or
their officers, directors, employees, agents (including, but not limited to,
attorneys, accountants, consultants, and financial advisors) or controlling
persons (each a “Recipient”), regardless of the manner in which it is furnished,
together with any analysis, compilations, studies or other documents or records
which are prepared by a Recipient of such information and which contain or are
generated from such information, regardless of whether explicitly identified as
confidential, with the exception of information which (i) is or becomes
generally available to the public other than as a result of acts by the
Recipient in violation of this Agreement, (ii) is in the possession of the
Recipient prior to its disclosure pursuant to the terms hereof from a source
that is not bound by a confidentiality agreement with regard to such information
or by any other legal obligation of confidentiality prohibiting such disclosure,
(iii) is or becomes available to the Recipient from a source that is not bound
by a confidentiality agreement with regard to such information or by any other
legal obligation of confidentiality prohibiting such disclosure, or (iv) that is
independently developed by the Recipient without use of the confidential
information described in this Section 1(c), are and shall be confidential
information and/or trade secrets and the exclusive property of the Trading
Advisor (“Confidential Information” and/or “Proprietary Information”).
 
(d) The Trading Company and the Trading Manager each warrants and agrees that
they and their respective officers, directors, members, equity holders,
employees and agents (including for purposes of this Agreement, but not limited
to, attorneys, accountants, consultants, and financial advisors) will protect
and preserve the Confidential Information and will disclose Confidential
Information or otherwise make Confidential Information available only to the
Trading Company’s or the Trading Manager’s officers, directors, members, equity
holders, employees and agents (including for purposes of this Agreement, but not
limited to, attorneys, accountants, consultants, and financial advisors), who
need to know the Confidential Information (or any part of it) for the purpose of
satisfying their fiduciary, legal, reporting, filing or other obligations
hereunder or to monitor performance in the account during the term of this
Agreement or thereafter, or to the Trading Company, Trading Manager or a
Recipient, as the case may be, is required to disclose such Confidential
Information due to a fiduciary obligation or legal or regulatory request.
Additionally, the Trading Company and the Trading Manager each warrants and
agrees that it and any Recipient will use the Confidential Information solely
for the purpose of satisfying the Trading Company’s or the Trading Manager’s
obligations under this Agreement and not in a manner which violates the terms of
this Agreement.
 
3
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
2.  
Duties of the Trading Advisor.

 
(a) Upon the commencement of trading operations on or about July 1, 2007 by the
Trading Advisor on behalf of the Trading Company, the Trading Advisor hereby
agrees to act as a Trading Advisor for the Trading Company and, as such, shall
have authority and responsibility for directing the investment and reinvestment
of the Trading Company’s assets, which shall consist of the Trading Company’s
Net Assets (as defined in Section 5(c) hereof) plus “notional” funds, if any, as
specified in writing by the Trading Manager and consented to by the Trading
Advisor (the “Assets”), on the terms and conditions and in accordance with the
prohibitions and the trading policies set forth in Exhibit A to this Agreement
as amended from time to time and provided in writing to the Trading Advisor by
the Trading Manager (the “Trading Policies”); provided, however, that the
Trading Manager may override the instructions of the Trading Advisor without
notice to the Trading Advisor to the extent necessary (i) to comply with the
Trading Policies and with applicable speculative position limits, (ii) to fund
any distributions or redemptions, (iii) to pay the Trading Company’s expenses,
(iv) to the extent the Trading Manager believes doing so is necessary for the
protection of the Trading Company, (v) to terminate the futures interest trading
of the Trading Company with the Trading Advisor, or (vi) to comply with any
applicable law or regulation. The Trading Manager agrees not to override any
such instructions for the reasons specified in clauses (ii) or (iii) of the
preceding sentence unless the Trading Advisor fails to comply with a request of
the Trading Manager to make the necessary amount of funds available to the
Trading Company within two trading days of such request. The Trading Advisor
shall not be liable for the consequences of any decision by the Trading Manager
to override instructions of the Trading Advisor, except to the extent that such
consequences result from a material breach of this Agreement by the Trading
Advisor or the Trading Advisor fails to comply with the Trading Manager’s
decision to override an instruction.
 
(b) The Trading Advisor shall:
 
(i) Exercise good faith and due care in trading futures interests for the
account of the Trading Company in accordance with the prohibitions and Trading
Policies, and the trading systems, methods, and strategies of the Trading
Advisor as disclosed in the Disclosure Information, with such changes and
additions to such trading systems, methods or strategies as the Trading Advisor,
from time to time, incorporates into its trading approach for accounts
(including both actual and notional funds) the size of the Trading Company.
 
(ii) Provide the Trading Manager, within 45 days of the end of a calendar
quarter, and within 45 days of a separate request which the Trading Manager may
make from time to time, with summary information comparing the performance of
the Trading Company’s account and the performance of all other client accounts
(“Other Accounts”) directed by the Trading Advisor using the trading systems
used by the Trading Advisor on behalf of the Trading Company adjusted for
notional funding and leverage differences, if any, over a specified period of
time for the purpose of confirming that the Trading Company has been treated
equitably compared to such Other Accounts. In providing such information, the
Trading Advisor may take such steps as are necessary to assure the
confidentiality of the Trading Advisor’s clients’ identities and their account
positions. The Trading Advisor shall, upon the Trading Manager’s request,
consult with the Trading Manager concerning any discrepancies between the
performance of such Other Accounts and the Trading Company’s account. The
Trading Advisor shall promptly inform the Trading Manager in writing of any
material discrepancies of which the Trading Advisor is aware. The Trading
Manager acknowledges that the following differences in accounts may cause
divergent trading results: different trading strategies, methods or degrees of
leverage, different trading policies, accounts experiencing differing inflows or
outflows of equity, different risk profiles, accounts which commence trading at
different times and accounts which have different portfolios or different fiscal
years.
4
 
 
 
 

--------------------------------------------------------------------------------

 
 
(iii) Inform the Trading Manager when the Trading Advisor’s open positions
maintained by the Trading Advisor exceed the Trading Advisor’s applicable
speculative position limits.
 
(iv) Upon request of the Trading Manager, promptly provide the Trading Manager
with all information concerning the Trading Advisor and its activities
reasonably requested by the Trading Manager (including, without limitation,
information relating to changes in control, key personnel, trading approach, or
financial condition).
 
(c) All purchases and sales of futures interests pursuant to this Agreement
shall be for the account, and at the risk, of the Trading Company and not for
the account, or at the risk of the Trading Advisor or any of its affiliates or
each of their principals, stockholders, directors, officers, or employees, or
any other person, if any, who controls the Trading Advisor. All brokerage
commissions and related transaction fees arising from such trading by the
Trading Advisor shall be for the account of the Trading Company.
 
(d) Subject to Section 7(a) hereof, the Trading Advisor shall assume financial
responsibility for any errors committed or caused by it in transmitting orders
for the purchase or sale of futures interests for the Trading Company’s account
including payment to the Commodity Brokers (as described in Section 4 hereof) of
the floor brokerage commissions, exchange, NFA fees, and other transaction
charges and give-up charges incurred by the Commodity Broker on such trades but
only for the amount of the Commodity Brokers’ out-of-pocket costs in respect
thereof. The Trading Advisor’s errors shall include, but not be limited to,
inputting improper trading signals or communicating incorrect orders to the
Commodity Brokers. The Trading Advisor shall have an affirmative obligation to
promptly notify the Trading Manager upon discovery of its own errors with
respect to the account, and the Trading Advisor shall use its best efforts to
identify and promptly notify the Trading Manager of any order or trade which the
Trading Advisor reasonably believes was not executed in accordance with its
instructions to any Commodity Broker or such other commodity broker utilized to
execute orders for the Trading Company. Nothing herein shall require the Trading
Advisor to accept responsibility for, or be in any way liable on account of,
errors caused by the executing or clearing brokers through whom positions are
taken or maintained.
5
 
 
 
 

--------------------------------------------------------------------------------

 
 
(e) Prior to the commencement of trading by the Trading Company, the Trading
Manager, on behalf of the Trading Company, shall deliver to the Trading Advisor
a trading authorization appointing the Trading Advisor the Trading Company’s
attorney-in-fact for such purpose (a form of which is attached hereto as Exhibit
B).
 
(f) In performing services to the Trading Company, the Trading Advisor shall
utilize its Global Markets Strategy - Futures Only (the “Trading Program”), as
disclosed in the Disclosure Information, and as modified from time to time. The
Trading Advisor shall give the Trading Manager prior written notice of any
change in the Trading Program that the Trading Advisor considers to be material
(and shall not effect such change on behalf of the Trading Company without the
Trading Manager’s consent), including any additional futures interests to be
traded by the Trading Advisor not already listed on Exhibit C. Changes in the
futures interests traded, provided that such futures interests are listed on
Exhibit C, shall not be deemed a modification of the Trading Program.
 
3.   Trading Advisor as an Independent Contractor.  For all purposes of this
Agreement, the Trading Advisor shall be deemed to be an independent contractor
and shall, unless otherwise expressly provided herein or authorized, have no
authority to act for or represent the Trading Company or its Members in any way
or otherwise be deemed an agent of the Trading Company or its Members. Nothing
contained herein shall be deemed to require the Trading Company to take any
action contrary to the Operating Agreement or the Certificate of Formation of
the Trading Company as from time to time in effect, or any applicable law or
rule or regulation of any regulatory or self-regulatory body, exchange, or
board. Nothing herein contained shall constitute the Trading Advisor, the
Trading Manager, or the Members, as members of any partnership, joint venture,
association, syndicate or other entity, or be deemed to confer on any of them
any express, implied, or apparent authority to incur any obligation or liability
on behalf of any other. It is expressly agreed that the Trading Advisor is
neither a promoter, sponsor, or issuer with respect to the Trading Company or
its Members, nor does the Trading Advisor have any authority or responsibility
with respect to the offer, sale or issuance of Units.
 
4.   Commodity Broker.  The Trading Advisor shall effect all transactions in
futures interests for the Trading Company through the Trading Company’s separate
account maintained with such commodity broker or brokers as the Trading Manager
shall direct and appoint from time to time. Morgan Stanley & Co., Incorporated
(“MS & Co.”), Morgan Stanley & Co. International plc, and Morgan Stanley Capital
Group Inc. (“MSCG” and collectively, the “Commodity Brokers”) may act as the
clearing commodity brokers for the Trading Company, and MS & Co. and its
affiliates may act as foreign exchange forward contract counterparty for the
Trading Company. MSCG and its affiliates may act as an options on foreign
exchange forward contract counterparty for the Trading Company. The Trading
Manager shall provide the Trading Advisor with copies of brokerage statements.
 
Notwithstanding the foregoing, the Trading Advisor may execute trades through
floor brokers other than those employed by MS & Co. and its affiliates so long
as arrangements (including executed give-up agreements) are made for such floor
brokers to “give-up” or transfer the positions to MS & Co. in conformity with
the Trading Policies set forth in Exhibit A attached hereto.
 
6
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
5. Fees.
 
(a) For the services to be rendered to the Trading Company by the Trading
Advisor under this Agreement:
 
(i) The Trading Company shall pay the Trading Advisor a monthly management fee
equal to 1/12 of 2% (a 2% annual rate) of the Assets (as defined in Section 2(a)
hereof) as of the first day of each month (the “Management Fee”). The Management
Fee is payable in arrears within 30 Business Days of the end of the month for
which it was calculated. For purposes of this Agreement, “Business Day” shall
mean any day which the securities markets are open in the United States.
 
(ii) The Trading Company shall pay the Trading Advisor an incentive fee equal to
20% of the New Trading Profit (as defined in Section 5(d) hereof) in each
capital account of the Members in the Trading Company (the “Capital Account”)
that shall accrue monthly but is not payable until the end of each calendar
quarter (the “Incentive Fee”). The initial incentive period will commence on the
date of the Trading Company’s initial closing for each Capital Account and shall
end on the last day of the first full calendar quarter after such initial
closing occurs. The Incentive Fee is payable within 30 Business Days of the end
of the calendar quarter for which it was calculated.
 
(b) If this Agreement is terminated on a date other than the last day of a
calendar quarter, the Incentive Fee shall be determined as if such date were the
end of a calendar quarter. If this Agreement is terminated on a date other than
the end of a month, the Management Fee described above shall be determined as if
such date were the end of a month, but such fee shall be prorated based on the
ratio of the number of calendar days in the month through the date of
termination to the total number of calendar days in the month. If, during any
month after the Trading Company commences trading operations (including the
month in which the Trading Company commences such operations), the Trading
Company does not conduct business operations, or suspends trading for the
account of the Trading Company managed by the Trading Advisor, or, as a result
of an act or material failure to act by the Trading Advisor, is otherwise unable
to utilize the trading advice of the Trading Advisor on any of the calendar days
of that month for any reason, the Management Fee shall be prorated based on the
ratio of the number of calendar days in the month which the Trading Company
account managed by the Trading Advisor engaged in trading operations or utilizes
the trading advice of the Trading Advisor to the total number of calendar days
in the month. The Management Fee payable to the Trading Advisor for the month in
which the Trading Company begins to receive trading advice from the Trading
Advisor pursuant to this Agreement shall be prorated based on the ratio of the
number of calendar days in the month from the day the Trading Company begins to
receive such trading advice to the total number of calendar days in the month.
In the event that there is an increase or decrease in the Assets as of any day
other than the first day of a month, the Trading Advisor shall be paid a pro
rata Management Fee on such increase or decrease in the Assets for such month.
 
7
 
 
 
 

--------------------------------------------------------------------------------

 
 
(c) The term “Net Assets” shall mean the total assets of the Trading Company
(including, but not limited to, all cash and cash equivalents, accrued interest
and amortization of original issue discount, and the market value
(marked-to-market) of all open futures interest positions and other assets of
the Trading Company) less all liabilities of the Trading Company determined in
accordance with generally accepted accounting principles consistently applied
under the accrual basis of accounting. Unless generally accepted accounting
principles require otherwise, the market value of a futures or option contract
traded on a United States exchange shall mean the settlement price on the
exchange on which the particular futures or option contract shall be traded by
the Trading Company on the day with respect to which the Net Assets are being
determined; provided, however, that if a contract could not be liquidated on
such day due to the operation of daily limits or other rules of the exchange on
which that contract shall be traded or otherwise, the settlement price on the
first subsequent day on which the contract could be liquidated shall be the
market value of such contract for such day, or if a contract could not be
liquidated on such day due to the exchange being closed for an exchange holiday,
the settlement price on the most recent preceding day on which the contract
could have been liquidated shall be the market value of such contract for such
day. The market value of a forward contract or a futures or option contract
traded on a foreign exchange or market shall mean its market value as determined
by the Trading Manager on a basis consistently applied for each different
variety of contract.
 
(d) The term “New Trading Profit” shall mean net futures interest trading
profits (realized and unrealized) on the Assets in each Capital Account,
decreased proportionally by the Trading Advisor’s monthly management fees,
brokerage commissions, transaction costs and administrative fees. Such trading
profits and items of decrease shall be determined for each Capital Account from
the end of the last calendar quarter in which an Incentive Fee was earned by the
Trading Advisor or, if no Incentive Fee has been earned previously by the
Trading Advisor with respect to a Capital Account, from the date that the
Trading Advisor commenced managing the Assets in the Capital Account, to the end
of the calendar quarter as of which such Incentive Fee calculation is being
made. Extraordinary expenses do not reduce New Trading Profit. Interest income
is not included in New Trading Profit. New Trading Profit shall be calculated
before reduction for Incentive Fees paid or accrued so that the Trading Advisor
does not have to earn back Incentive Fees. Accrued Incentive Fees shall be paid
to the Trading Advisor on those assets withdrawn from a Capital Account due to
redemptions at the end of any month when such withdrawal of assets is made as if
such month-end is the end of the calendar quarter.
 
(e) If any payment of Incentive Fees is made to the Trading Advisor on account
of New Trading Profit earned by the Trading Advisor for a Capital Account and
the Trading Advisor thereafter fails to earn New Trading Profit or experiences
losses for any subsequent incentive period, the Trading Advisor shall be
entitled to retain such amounts of Incentive Fees previously paid to the Trading
Advisor in respect of such New Trading Profit.
 
(f) No Incentive Fees shall be payable to the Trading Advisor until the Trading
Advisor has earned New Trading Profit; provided, however, that if the Assets of
a Capital Account are reduced because of redemptions that occur at the end of,
and/or subsequent to, a calendar quarter in which the Trading Advisor
experiences a futures interest trading loss for the Trading Company, the trading
loss that must be recovered before the Trading Advisor will be deemed to
experience New Trading Profit in a subsequent calendar quarter will be equal to
the amount determined by (x) dividing the Assets of each Capital Account after
such decrease by the Assets in such Capital Account immediately before such
decrease and (y) multiplying that fraction by the amount of the unrecovered
futures interest trading loss prior to such decrease. In the event that the
Trading Advisor experiences a trading loss for a Capital Account in more than
one calendar quarter without the Trading Company paying an intervening Incentive
Fee and Assets for a Capital Account are reduced in more than one such calendar
quarter because of redemptions, then the trading loss for each such calendar
quarter shall be adjusted in accordance with the formula described above and
such reduced amount of futures interest trading loss shall be carried forward
and used to offset subsequent futures interest trading profits.
 
8
 
 
 

--------------------------------------------------------------------------------

 
 
 
6.  
Term.

 
(a) This Agreement shall continue in effect until December 31, 2014 unless
otherwise terminated as set forth in this Section 6. The Trading Advisor may
terminate this Agreement at December 31, 2014 by providing prior written notice
of termination to the Trading Company at least 45 days prior to the expiration
of such period. If the Agreement is not terminated at December 31, 2014, this
Agreement shall automatically renew for an additional three-month period and
shall continue to renew for additional three-month periods until this Agreement
is otherwise terminated, as provided for herein. This Agreement shall
automatically terminate if the Trading Company is dissolved.
 
(b) The Trading Company and Trading Manager each shall have the right to
terminate this Agreement in its discretion (i) at any month end upon ten days’
prior written notice to the Trading Advisor, or (ii) at any time upon prior
written notice to the Trading Advisor upon the occurrence of any of the
following events: (A) if any person described as a “principal” of the Trading
Advisor in the Offering Memoranda ceases for any reason to be an active
“principal” of the Trading Advisor; (B) if the Trading Advisor becomes bankrupt
or insolvent; (C) if the Trading Advisor is unable to use its trading systems or
methods as in effect on the date hereof and as modified in the future for the
benefit of the Trading Company; (D) if the registration, as a commodity trading
advisor, of the Trading Advisor with the CFTC or its membership in the NFA is
revoked, suspended, terminated, or not renewed, or limited or qualified in any
respect; (E) except as provided in Section 11 hereof, if the Trading Advisor
merges or consolidates with, or sells or otherwise transfers its advisory
business, or all or a substantial portion of its assets, any portion of its
futures interest trading systems or methods, or its goodwill to, any individual
or entity; (F) if, at any time, the Trading Advisor violates any Trading Policy
or administrative policy, except with the prior express written consent of the
Trading Manager; (G) if the Trading Advisor fails in a material manner to
perform any of its obligations under this Agreement; or (H) if the Trading
Advisor merges, consolidates or sells a substantial portion of its assets
pursuant to Section 11 of this Agreement.
 
(c) The Trading Advisor may terminate this Agreement at any time, upon ten days’
prior written notice to the Trading Company and Trading Manager, in the event:
(A) that the Trading Manager imposes additional trading limitation(s) in the
form of one or more Trading Policies or administrative policies that the Trading
Advisor does not consent to, such consent not to be unreasonably withheld; (B)
the Trading Manager objects to the Trading Advisor implementing a proposed
material change to the Trading Program and the Trading Advisor certifies to the
Trading Manager in writing that it believes such change is in the best interests
of the Trading Company; (C) the Trading Manager or the Trading Company
materially breaches this Agreement and does not correct the breach within ten
days of receipt of a written notice of such breach from the Trading Advisor; (D)
the Assets fall below $5,000,000 (after adding back trading losses) at any time;
(E) the Trading Company becomes bankrupt or insolvent, (F) the registration of
the Trading Manager with the CFTC as a commodity pool operator or its membership
in the NFA is revoked, suspended, terminated or not renewed, or limited or
qualified in any respect; or (G) the Trading Manager adversely changes the fees
applicable to the Trading Company and such change materially impacts the Trading
Advisor. If the Trading Manager or Trading Company merges, consolidates or sells
a substantial portion of its assets pursuant to Section 11 of this Agreement,
the Trading Advisor may terminate this Agreement upon prior written notice to
the Trading Manager and Trading Company.
 
9
 
 
 
 

--------------------------------------------------------------------------------

 
 
(d) Except as otherwise provided in this Agreement, any termination of this
Agreement in accordance with this Section 6 shall be without penalty or
liability to any party, on account of such termination.
 
 
(e) The indemnities set forth in Section 7 hereof shall survive any termination
of this Agreement.
 
7.  
Standard of Liability: Indemnifications.

 
(a) Limitation of Trading Advisor Liability. In respect of the Trading Advisor’s
role in the futures interests trading of the Trading Company, the Trading
Advisor shall not be liable to the Trading Company or the Trading Manager or
their partners, directors, officers, principals, managers, members,
shareholders, employees, controlling persons or successors and assigns except
that the Trading Advisor shall be liable for acts or omissions that constitute a
breach of this Agreement or a representation, warranty or covenant herein,
willful misconduct or negligence, or are the result of the Trading Advisor not
having acted in good faith and in the reasonable belief that such actions or
omissions were in, or not opposed to, the best interests of the Trading Company.
 
(b) Trading Advisor Indemnity in Respect of Management Activities. The Trading
Advisor shall indemnify, defend and hold harmless the Trading Company and the
Trading Manager, their controlling persons, their affiliates and their
respective directors, officers, principals, managers, members, shareholders,
employees and controlling persons from and against any and all losses, claims,
damages, liabilities (joint and several), costs, and expenses (including any
reasonable investigatory, legal, accounting and other expenses incurred in
connection with, and any amounts paid in, any litigation or other proceeding or
any settlement; provided that, solely in the case of a settlement, the Trading
Advisor shall have approved such settlement) resulting from a demand, claim,
lawsuit, action or proceeding (other than those incurred as a result of claims
brought by or in the right of an indemnified party) relating to this Agreement
(except as covered by paragraph (d) below); provided that a court of competent
jurisdiction upon entry of a final judgment (or, if no final judgment is
entered, by an opinion rendered by counsel who is approved by the Trading
Company and the Trading Advisor, such approval not to be unreasonably withheld)
to the effect that the action or inaction of the Trading Advisor that was the
subject of the demand, claim, lawsuit, action, or proceeding constituted
negligence, willful misconduct, or a breach of this Agreement or a
representation, warranty or covenant of the Trading Advisor, their controlling
persons, their affiliates and their respective directors, officers,
shareholders, employees, and controlling persons and was not done in good faith.
10
 
 
 
 

--------------------------------------------------------------------------------

 
 
(c) Trading Company Indemnity in Respect of Management Activities. The Trading
Company shall indemnify, defend and hold harmless the Trading Advisor, its
controlling persons, their affiliates and their respective directors, officers,
principals, managers, members, shareholders, employees and controlling persons,
from and against any and all losses, claims, damages, liabilities (joint and
several), costs and expenses (including any reasonable investigatory, legal,
accounting and other expenses incurred in connection with, and any amounts paid
in, any litigation or other proceeding or any settlement; provided that, solely
in the case of a settlement, the Trading Company shall have approved such
settlement) resulting from a demand, claim, lawsuit, action or proceeding (other
than those incurred as a result of claims brought by or in the right of an
indemnified party) relating to this Agreement (except as covered by paragraph
(e) below); provided that a court of competent jurisdiction upon entry of a
final judgment finds (or, if no final judgment is entered, by an opinion
rendered by counsel who is approved by the Trading Company and the Trading
Advisor, such approval not to be unreasonably withheld) to the effect that the
action or inaction of such indemnified party that was the subject of the demand,
claim, lawsuit, action, or proceeding did not constitute negligence, willful
misconduct, or a breach of this Agreement or a representation, warranty or
covenant of the Trading Advisor, its controlling persons, its affiliates and
directors, officers, shareholders, employees, and controlling persons and was
done in good faith.
 
(d) Trading Advisor Indemnity in Respect of Sale of Units. The Trading Advisor
shall indemnify, defend and hold harmless the Trading Company, the Trading
Manager, any selling agent, their controlling persons and their affiliates and
their respective directors, officers, principals, managers, members,
shareholders, employees and controlling persons from and against any and all
losses, claims, damages, liabilities, costs, and expenses, (joint and several),
to which any indemnified person may become subject (including any reasonable
investigatory, legal, accounting and other expenses incurred in connection with,
and any amounts paid in, any litigation or other proceeding or any settlement;
provided that, solely in the case of a settlement, the Trading Advisor shall
have approved such settlement, and in connection with any administrative
proceedings), in respect of the offer or sale of Units, insofar as such losses,
claims, damages, liabilities, costs, or expenses (or action in respect thereof)
arise out of, or are based upon: (i) a material breach by the Trading Advisor of
any applicable laws or regulations or any representation, warranty or agreement
in this Agreement; or (ii) any materially untrue statement or omission relating
or with respect to the Trading Advisor, or any of its principals, or their
operations, trading systems, methods or performance, which was made in the
Offering Memoranda or any amendment or supplement thereto or any other sales
literature and furnished by the Trading Advisor for inclusion therein.
 
11
 
 
 
 

--------------------------------------------------------------------------------

 
 
(e) Trading Company Indemnity in Respect of Sale of Units. The Trading Company
shall indemnify, defend and hold harmless the Trading Advisor its controlling
persons, their affiliates and their respective directors, officers, principals,
managers, members shareholders, employees and controlling persons from and
against any loss claim, damage, liability, cost, and expense, joint and several,
to which any indemnified person may become subject (including any reasonable
investigatory, legal, accounting and other expenses incurred in connection with,
and any amounts paid in, any litigation or other proceeding or any settlement;
provided that, solely in the case of a settlement, the Trading Company shall
have approved such settlement, and in connection with any administrative
proceedings), in respect of the offer or sale of Units, unless such loss, claim,
damage, liability, cost, or expense (or action in respect thereof) arises out
of, or is based upon (i) a material breach by the Trading Advisor of any
applicable laws or regulations or any representation, warranty or agreement in
this Agreement; or (ii) any materially untrue statement or omission relating or
with respect to the Trading Advisor, or any of its principals or their
operations, trading systems, methods or performance that was made in the
Offering Memoranda or in any other sales literature and furnished by the Trading
Advisor for inclusion therein.
 
(f) Subject to Section 7(a) hereof, the foregoing agreements of indemnity shall
be in addition to, and shall in no respect limit or restrict, any other remedies
which may be available to an indemnified person.
 
(g) Promptly after receipt by an indemnified person of notice of the
commencement of any action, claim, or proceeding to which any of the indemnities
may apply, the indemnified person will notify the indemnifying party in writing
of the commencement thereof if a claim in respect thereof is to be made against
the indemnifying party hereunder; but the omission so to notify the indemnifying
party will not relieve the indemnifying party from any liability that the
indemnifying party may have to the indemnified person hereunder, except where
such omission has materially prejudiced the indemnifying party. In case any
action, claim, or proceeding is brought against an indemnified person and the
indemnified person notifies the indemnifying party of the commencement thereof
as provided above, the indemnifying party will be entitled to participate
therein and, to the extent that the indemnifying party desires, to assume the
defense thereof with counsel selected by the indemnifying party and not
unreasonably disapproved by the indemnified person. After notice from the
indemnifying party to the indemnified person of the indemnifying party’s
election so to assume the defense thereof as provided above, the indemnifying
party will not be liable to the indemnified person under the indemnity
provisions hereof for any legal and other expenses subsequently incurred by the
indemnified person in connection with the defense thereof, other than reasonable
costs of investigation.
 
Notwithstanding the preceding paragraph, if in any action, claim, or proceeding
as to which indemnification is or may be available hereunder, an indemnified
person reasonably determines that its interests are or may be adverse, in whole
or in part, to the indemnifying party’s interests or that there may be legal
defenses available to the indemnified person that are different from, in
addition to, or inconsistent with the defenses available to the indemnifying
party, the indemnified person may retain its own counsel in connection with such
action, claim, or proceeding and will be indemnified (provided the indemnified
person is so entitled) by the indemnifying party for any legal and other
expenses reasonably incurred in connection with investigating or defending such
action, claim, or proceeding.
 
12
 
 
 

--------------------------------------------------------------------------------

 
 
In no event will the indemnifying party be liable for the fees and expenses of
more than one counsel for all indemnified persons in connection with any one
action, claim, or proceeding or in connection with separate but similar or
related actions, claims, or proceedings in the same jurisdiction arising out of
the same general allegations. The indemnifying party will not be liable for any
settlement of any action, claim, or proceeding effected without the indemnifying
party’s express written consent, but if any action, claim, or proceeding, is
settled with the indemnifying party’s express written consent, the indemnifying
party will indemnify, defend, and hold harmless an indemnified person as
provided in this Section 7.
 
8.  
Right to Advise Others and Uniformity of Acts and Practices.

 
(a) The Trading Advisor is engaged in the business of advising clients as to the
purchase and sale of futures interests. During the term of this Agreement, the
Trading Advisor, its principals and affiliates, will be advising other clients
(including affiliates and the stockholders, officers, directors, and employees
of the Trading Advisor and its affiliates and their families) and trading for
their own accounts. The Trading Advisor will use its best efforts to implement a
fair and consistent allocation policy that seeks to ensure that all clients are
treated equitably and positions allocated as nearly as possible in proportion to
the assets available for trading of the accounts managed or controlled by the
Trading Advisor. Upon written request, the Trading Manager may request a copy of
the Trading Advisor’s procedures regarding the equitable treatment of trades
across accounts. Such procedures shall be provided to the Trading Manager within
30 days of such request by the Trading Manager. Under no circumstances shall the
Trading Advisor by any act or omission knowingly or intentionally favor any
account advised or managed by the Trading Advisor over the account of the
Trading Company in any way or manner. Nothing contained in this Section 8(a)
shall preclude the Trading Advisor from charging different management and/or
incentive fees to its clients. Subject to the Trading Advisor’s obligations
under applicable law, the Trading Advisor or any of its principals or affiliates
shall be free to advise and manage accounts for other clients and shall be free
to trade on the basis of the same trading systems, methods, or strategies
employed by the Trading Advisor for the account of the Trading Company, or
trading systems, methods, or strategies that are entirely independent of, or
materially different from, those employed for the account of the Trading
Company, and shall be free to compete for the same futures interests as the
Trading Company or to take positions opposite to the Trading Company, where such
actions do not knowingly or intentionally prefer any of such accounts over the
account of the Trading Company on an overall basis.
 
(b) The Trading Advisor shall not be restricted as to the number or nature of
its clients, except that: (i) so long as the Trading Advisor acts as a trading
advisor for the Trading Company, neither the Trading Advisor nor any of its
principals or affiliates shall knowingly hold any position or control any other
account that would cause the Trading Company, the Trading Advisor, or the
principals or affiliates of the Trading Advisor to be in violation of the CEAct
or any regulations promulgated thereunder, any other applicable law, or any
applicable rule or regulation of the CFTC or any other regulatory or
self-regulatory body, exchange, or board; and (ii) neither the Trading Advisor
nor any of its principals or affiliates shall render futures interests trading
advice to any other individual or entity or otherwise engage in activity that
shall knowingly cause positions in futures interests to be attributed to the
Trading Advisor under the rules or regulations of the CFTC or any other
regulatory or self-regulatory body, exchange, or board so as to require the
significant modification of positions taken or intended for the account of the
Trading Company; provided that the Trading Advisor may modify its trading
systems, methods or strategies to accommodate the trading of additional funds or
accounts. If applicable speculative position limits are exceeded by the Trading
Advisor in the opinion of (i) independent counsel (who shall be other than
counsel to the Trading Company), (ii) the CFTC, or (iii) any other regulatory or
self-regulatory body, exchange, or board, the Trading Advisor and its principals
and affiliates shall promptly liquidate positions in all of their accounts,
including the Trading Company’s account, as to which positions are attributed to
the Trading Advisor as nearly as possible in proportion to the accounts’
respective amounts available for trading (taking into account different degrees
of leverage and “notional” equity) to the extent necessary to comply with the
applicable position limits.
 
13
 
 
 
 

--------------------------------------------------------------------------------

 
 
9.  
Representations, Warranties, and Covenants of the Trading Advisor.

 
(a) Representations and Warranties of the Trading Advisor. The Trading Advisor
represents and warrants to and agrees with the Trading Manager and the Trading
Company as follows:
 
(i) It will exercise good faith and due care in implementing the Trading Program
on behalf of the Trading Company or any other trading programs agreed to by the
Trading Manager and the Trading Advisor.
 
(ii) The Trading Advisor shall follow and comply with, at all times, the Trading
Policies.
 
(iii) The Trading Advisor shall trade the Assets pursuant to the same Trading
Programs unless the Trading Manager and the Trading Advisor agree otherwise. The
strategy will be the Global Macro Strategy - Futures Only.
 
(iv) The Trading Advisor is duly organized, validly existing and in good
standing under the laws of the state of its organization and is qualified to do
business as a foreign corporation or and is in good standing in each other
jurisdiction in which the nature or conduct of its business requires such
qualification and the failure to so qualify would materially adversely affect
the Trading Advisor’s ability to perform its duties under this Agreement. The
Trading Advisor has full power and authority to perform its obligations under
this Agreement. The only principals of the Trading Advisor are those set forth
in the Disclosure Information (the “Trading Advisor Principals”).
 
(v) All references to the Trading Advisor and the Trading Advisor Principals and
trading systems, methods and performance in the Disclosure Information are
accurate and complete in all material respects. With respect to the Trading
Advisor, the Trading Advisor Principals, and its trading systems, methods and
performance: (i) the Disclosure Information contains all statements and
information required to be included therein under the CEAct and the rules and
regulations thereunder, and (ii) the Disclosure Information do not contain, and
will not during the term of this Agreement contain, any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein, in the light of the circumstances under which such statements
were made, not misleading. Except as otherwise disclosed in the Disclosure
Information, the actual performance of each discretionary account directed by
the Trading Advisor or any principal of the Trading Advisor over the past five
years and year-to-date is disclosed in the Disclosure Information on either a
composite or a stand-alone basis. The information regarding the actual
performance of such accounts set forth in the Disclosure Information has been
calculated and presented in accordance with the descriptions therein and is
complete and accurate in all material respects.
 
14
 
 
 

--------------------------------------------------------------------------------

 
 
 
(vi) This Agreement has been duly and validly authorized, executed and delivered
on behalf of the Trading Advisor and is a valid and binding agreement of the
Trading Advisor enforceable in accordance with its terms.
 
(vii) Each of the Trading Advisor and the Trading Advisor Principals has all
federal, state and foreign governmental, regulatory and exchange licenses and
approvals and has effected all filings and registrations with federal, state and
foreign governmental and regulatory agencies required to conduct its business
and to act as described in the Offering Memoranda or required to perform its or
his obligations under this Agreement. The Trading Advisor is registered as a
commodity trading advisor under the CEAct and is a member of the NFA in such
capacity.
 
(viii) The execution and delivery of this Agreement, the incurrence of the
obligations set forth herein, the consummation of the transactions contemplated
herein and in the Offering Memoranda and the payment of the fees hereunder will
not violate, or constitute a breach of, or default under, the certificate of
incorporation or bylaws (or any other organizational documents) of the Trading
Advisor or any agreement or instrument by which it is bound or of any order,
rule, law or regulation binding on it of any court or any governmental body or
administrative agency or panel or self-regulatory organization having
jurisdiction over it.
 
(ix) Since the time of delivery of the Disclosure Information, there has not
been any material adverse change in the condition, financial or otherwise,
business or prospects of the Trading Advisor or any Trading Advisor Principal.
 
(x) There have not been and there is not pending, or to the best of the Trading
Advisor’s knowledge after due inquiry, threatened, any action, suit or
proceeding before or by any court or other governmental body to which the
Trading Advisor or any Trading Advisor Principal is or was a party, or to which
any of the assets of the Trading Advisor is or was subject and which resulted in
or might reasonably be expected to result in any material adverse change in the
condition, financial or otherwise, business or prospects of the Trading Advisor.
None of the Trading Advisor or any Trading Advisor Principal has received any
notice of an investigation by the NFA, CFTC or other administrative agency or
self-regulatory body (whether United States or foreign) regarding noncompliance
by the Trading Advisor or any of the Trading Advisor Principals with the CEAct
or any other applicable law.
 
15
 
 
 
 

--------------------------------------------------------------------------------

 
 
(xi) Neither the Trading Advisor nor any Trading Advisor Principal has received,
or is entitled to receive, directly or indirectly, any commission, finder’s fee,
similar fee, or rebate from any person in connection with the organization or
operation of the Trading Company.
 
(xii) The Trading Advisor is not registered as an investment adviser under the
Investment Advisers Act of 1940, as amended, and operates in reliance on
exemptions from such registration. To the extent required by law, the Trading
Advisor agrees to take such steps as the Trading Manager may reasonably request
to ensure that the Trading Company will be operated by the Trading Manager in
compliance with the Investment Advisers Act of 1940, as amended.
 
(xiii) Neither the Trading Advisor nor any Trading Advisor Principal will use or
distribute the Offering Memoranda or any selling literature or engage in any
selling activities whatsoever in connection with the offering of the Units.
 
(xiv) The information in the Offering Memoranda about the Trading Advisor does
not contain any misleading or untrue statements of a material fact or omit to
state a material fact required to be stated therein to make the statements not
misleading.
 
(xv) The foregoing representations and warranties shall be continuing during the
term of this Agreement and if at any time any event shall occur which could make
any of the foregoing representations or warranties inaccurate, the Trading
Advisor shall promptly notify the Trading Manager and the Trading Company of the
nature of such event.
 
(b) Covenants of the Trading Advisor. The Trading Advisor covenants and agrees
that:
 
(i) The Trading Advisor shall maintain all registrations and memberships
necessary for the Trading Advisor to continue to act as described herein and to
at all times comply in all respects with all applicable laws, rules, and
regulations, to the extent that the failure to so comply would have a materially
adverse effect on the Trading Advisor’s ability to act as described herein.
 
(ii) The Trading Advisor shall inform the Trading Manager immediately as soon as
the Trading Advisor or any Trading Advisor Principal becomes the subject of any
material investigation, claim or proceeding of any regulatory authority having
jurisdiction over such person or becomes a named party to any litigation
materially affecting (or which may, with the passage of time, materially affect)
the business of the Trading Advisor. The Trading Advisor shall also inform the
Trading Manager immediately if the Trading Advisor or any of its officers
becomes aware of any breach of this Agreement by the Trading Advisor.
16
 
 
 
 

--------------------------------------------------------------------------------

 
 
(iii) The Trading Advisor agrees to cooperate by providing information regarding
itself and its performance in the preparation of any amendments or supplements
to the Offering Memoranda (subject to the limitation set forth in Section 1
hereof).
 
10. Representations and Warranties of the Trading Company and the Trading
Manager; Covenants of the Trading Manager.
 
(a) The Trading Company and the Trading Manager represent and warrant to the
Trading Advisor, as follows:
 
(i) The Trading Company has provided to the Trading Advisor the Offering
Memoranda in the form first issued. The Trading Company will ensure that the
Members will not utilize any amendment or supplement to the Offering Memoranda
unless the Trading Advisor has received reasonable prior notice of and a copy of
such amendments or supplements and has approved any description of the Trading
Advisor contained therein.
 
(ii) Each Members’ organizational agreement provides for the subscription for
and sale of the Units in the respective Member; all material actions required to
be taken by each Member as a condition to the sale of its Units to qualified
subscribers therefor has been, or prior to each closing described in the
Member’s Confidential Private Placement Memorandum shall have been taken; and,
upon payment of the consideration therefor specified in each accepted
subscription agreement in such form as attached to the respective Member’s
Confidential Private Placement Memorandum, the Units will constitute valid
interests in the Member. Each Member is in material compliance with all laws,
rules, regulations and orders of any governmental agency or self-regulatory
organization applicable to the Member’s business and the offering, sale,
issuance and distribution of its Units.
 
(iii) The Trading Company is a limited liability company duly formed pursuant to
its Certificate of Formation, Operating Agreement and the Delaware Limited
Liability Company Act and is validly existing and in good standing under the
laws of the State of Delaware with full power and authority to engage in the
trading of futures interests and to engage in its other contemplated activities
as described in the Offering Memoranda; the Trading Company is qualified to do
business in each jurisdiction in which the nature or conduct of its business
requires such qualification and where failure to be so qualified could
materially adversely affect the Trading Company’s ability to perform its
obligations hereunder.
 
(iv) The Trading Manager is duly organized and validly existing and in good
standing as a corporation under the laws of the State of Delaware and is
qualified to do business and is in good standing as a foreign corporation in
each jurisdiction in which the nature or conduct of its business requires such
qualification and where the failure to be so qualified could materially
adversely affect the Trading Manager’s ability to perform its obligations
hereunder.
 
17
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(v) The Trading Company and the Trading Manager have full power and authority
under applicable law to conduct their business and to perform their respective
obligations under this Agreement and as described in the Offering Memoranda.
 
(vi) As of the date hereof, the Offering Memoranda contain all statements and
information required to be included therein by the CEAct or other applicable law
and at all times subsequent thereto up to and including each closing, the
Offering Memoranda will comply in all material respects with the requirements of
the rules of the NFA, the CEAct or other applicable laws. The Offering Memoranda
as of the initial closing (as described therein), date of issue, and at each
closing will not contain any misleading or untrue statements of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading.
 
Any supplemental sales literature, when read in conjunction with the Offering
Memoranda, will not contain any untrue statements of a material fact or omit to
state a material fact necessary to make the statements therein, in light of the
circumstances under which such statements were made, not misleading. This
representation and warranty shall not, however, apply to any statement or
omission in the Offering Memoranda or supplemental sales literature made in
reliance upon information furnished by and relating to the Trading Advisor, its
trading methods or its trading performance.
 
(vii) Since the respective dates as of which information is given in the
Offering Memoranda, there has not been any material adverse change in the
condition, financial or otherwise, or business of the Trading Manager or the
Trading Company, whether or not arising in the ordinary course of business.
 
(viii) This Agreement has been duly and validly authorized, executed and
delivered by the Trading Manager on behalf of the Trading Company and
constitutes a valid, binding and enforceable agreement of the Trading Company
and the Trading Manager in accordance with its terms.
 
(ix) The execution and delivery of this Agreement, the incurrence of the
obligations set forth herein and the consummation of the transactions
contemplated herein and in the Offering Memoranda will not violate, or
constitute a breach of, or default under, the Trading Manager’s certificate of
incorporation or bylaws, or the Trading Company’s Certificate of Formation or
Operating Agreement, or any material agreement or instrument by which either the
Trading Manager or the Trading Company, as the case may be, is bound or any
material order, rule, law or regulation applicable to the Trading Manager or the
Trading Company of any court or any governmental body or administrative agency
or panel or self-regulatory organization having jurisdiction over the Trading
Manager or the Trading Company.
 
18
 
 
 

--------------------------------------------------------------------------------

 
 
 
(x) Except as set forth in the Offering Memoranda, there has not been in the
five years preceding the date of the Offering Memoranda and there is not pending
or, to the Trading Manager’s knowledge, threatened, any action, suit or
proceeding at law or in equity before or by any court or by any federal, state,
municipal or other governmental body or any administrative, self-regulatory or
commodity exchange organization to which the Trading Manager or the Trading
Company is or was a party, or to which any of the assets of the Trading Manager
or the Trading Company is or was subject; and neither the Trading Manager nor
any of the principals of the Trading Manager (“Trading Manager Principals”) has
received any notice of an investigation by the NFA, CFTC or any other
administrative or self-regulatory organization regarding non-compliance by the
Trading Manager or the Trading Manager Principals or the Trading Company with
the CEAct, the Securities Act of 1933, as amended, or any applicable laws which
are material to an investor’s decision to invest in a Member.
 
(xi) The Trading Manager and the Trading Manager Principals have all federal,
state and foreign governmental, regulatory and exchange approvals and licenses,
and have effected all filings and registrations with federal, state and foreign
governmental agencies required to conduct their business and to act as described
in the Offering Memoranda or required to perform their obligations under this
Agreement (including, without limitation, registration as a commodity pool
operator under the CEAct and membership in the NFA as a commodity pool operator)
and will maintain all such required approvals, licenses, filings and
registrations for the term of this Agreement. The Trading Manager’s principals
identified in the Offering Memoranda are all of the Trading Manager Principals.
 
(xii) The Trading Company is and shall remain in material compliance in all
respects with all laws, rules, regulations and orders of any government,
governmental agency or self-regulatory organization applicable to its business
as described in the Offering Memoranda and this Agreement.
 
(xiii) The Trading Company and the Trading Manager hereby acknowledge that the
Trading Advisor has filed a notice of exemption pursuant to CFTC Regulation 4.7
and represents to the Trading Advisor that the Trading Company is a Qualified
Eligible Person (“QEP”) as such term is defined in CFTC Regulation 4.7. 
Accordingly, the Trading Company gives its consent that it be treated as a QEP
and that its account be considered an exempt account under said §4.7. 
Therefore, without limitation, the Trading Company and the Trading Manager
acknowledge the following:
 
PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THE BROCHURE OR ACCOUNT
DOCUMENT IS NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION. THE
COMMODITY FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF
PARTICIPATING IN A TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY
TRADING ADVISOR DISCLOSURE. CONSEQUENTLY, THE COMMODITY FUTURES TRADING
COMMISSION HAS NOT REVIEWED OR APPROVED THIS TRADING PROGRAM OR THE BROCHURE OR
ACCOUNT DOCUMENT.
19
 
 
 
 

--------------------------------------------------------------------------------

 
 
(xiv) The foregoing representations and warranties shall be continuing during
the term of this Agreement and if at any time any event shall occur which could
make any of the foregoing representations or warranties inaccurate, the Trading
Manager shall promptly notify the Trading Advisor of the nature of such event.
 
(b) Covenants of the Trading Manager. The Trading Manager covenants and agrees
that:
 
(i) The Trading Manager shall maintain all registrations and memberships
necessary for the Trading Manager to continue to act as described herein and in
the Offering Memoranda and to all times comply in all respects with all
applicable laws, rules, and regulations, to the extent that the failure to so
comply would have a materially adverse effect on the Trading Manager’s ability
to act as described herein and in the Offering Memoranda.
 
(ii) The Trading Manager shall inform the Trading Advisor immediately as soon as
the Trading Manager, the Trading Company or any of their principals becomes the
subject of any lawsuit, investigation, claim, or proceeding of any regulatory
authority having jurisdiction over such person or becomes a named party to any
litigation materially affecting the business of the Trading Manager or the
Trading Company. The Trading Manager shall also inform the Trading Advisor
immediately if the Trading Manager or the Trading Company or any of their
officers become aware of any material breach of this Agreement by the Trading
Manager or the Trading Company.
 
(iii) The Trading Company will furnish to the Trading Advisor copies of the
Offering Memoranda, and all amendments and supplements thereto, in each case as
soon as available and will ensure that the Members do not use any such
amendments or supplements as to which the Trading Advisor in writing has
reasonably objected.
 
11. Merger or Transfer of Assets.  The Trading Manager, Trading Company or the
Trading Advisor may merge or consolidate with, or sell or otherwise transfer its
business, or all or a substantial portion of its assets, to any entity upon
written notice to the other parties.
 
12. Complete Agreement.  This Agreement constitutes the entire agreement between
the parties with respect to the matters referred to herein, and no other
agreement, verbal or otherwise, shall be binding as between the parties unless
in writing and signed by the party against whom enforcement is sought.  This
Agreement supersedes all prior and contemporaneous agreements, negotiations,
correspondence, undertakings and communications of the parties, oral or written,
respecting such subject matter, including, for the avoidance of doubt, the
Advisory Agreement, dated as of May 15, 2007, among Morgan Stanley Smith Barney
BHM I, LLC (formerly Morgan Stanley Managed Futures BHM I, LLC), Ceres Managed
Futures LLC (formerly Demeter Management Corporation), and Blenheim Capital
Management, L.L.C., and the Management Agreement, dated as of November 1, 1994,
among Morgan Stanley Smith Barney Spectrum Strategic L.P. (formerly Dean Witter
Spectrum Strategic L.P.), Ceres Managed Futures LLC (formerly Demeter Management
Corporation), and Blenheim Capital Management, L.L.C. (formerly Blenheim
Investments, Inc.), as amended.
 
20
 
 
 

--------------------------------------------------------------------------------

 
 
13. Assignment.  Subject to Section 11, hereof, this Agreement may not be
assigned, transferred by operation of law, change in control or otherwise, by
any party hereto without the express prior written consent of the other parties
hereto.
 
14. Amendment.  This Agreement may not be amended except by the written consent
of the parties hereto. No waiver of any provision of this Agreement shall be
implied from any course of dealings between the parties, from any failure by any
party to assert its rights hereunder or any occasion or series of occasions.
 
15. Severability.  The invalidity or unenforceability of any provision of this
Agreement or any covenant herein contained shall not affect the validity or
enforceability of any other provision or covenant hereof or herein contained and
any such invalid provision or covenant shall be deemed to be severable.
 
16. Closing Certificates.
 
(a) The Trading Advisor shall, at the Members’ initial closing and at the
request of the Trading Manager at any monthly closing (as described in the
Offering Memoranda), provide the following:
 
(i) To the Trading Manager, the Trading Company and the Members, a certificate,
dated the date of any such closing and in form and substance satisfactory to
such parties, to the effect that:
 
A. the representations and warranties by the Trading Advisor in this Agreement
are true, accurate, and complete on and as of the date of the closing, as if
made on the date of the closing; and
 
B. the Trading Advisor has performed all of its obligations and satisfied all of
the conditions on its part to be performed or satisfied under this Agreement, at
or prior to the date of such closing.
 
(b) The Trading Advisor shall, at or before the Members’ initial closing (as
described in the Offering Memoranda), provide a legal opinion of the Trading
Advisor’s counsel in a form acceptable to the Trading Manager.
 
(c) The Trading Manager shall, at the Members’ initial closing and at the
request of the Trading Advisor at any closing (as described in the Offering
Memoranda), provide the following:
 
(i) To the Trading Advisor, a certificate, dated the date of such closing and in
form and substance satisfactory to the Trading Advisor, to the effect that:
 
21
 
 
 
 

--------------------------------------------------------------------------------

 
 
A. the representations and warranties by the Trading Company and the Trading
Manager in this Agreement are true, accurate, and complete on and as of the date
of the closing as if made on the date of the closing;
 
B. no order preventing or suspending the use of the Offering Memoranda has been
issued by the CFTC, the Securities Exchange Commission, any state securities
commission, or the NFA or other self-regulatory organization and no proceedings
for that purpose shall have been instituted or are pending or, to the knowledge
of the Trading Manager, are contemplated or threatened under the CEAct; and
 
C. The Trading Company and the Trading Manager have performed all of their
obligations and satisfied all of the conditions on their part to be performed or
satisfied under this Agreement at or prior to the date of the closing.
 
17. Inconsistent Filings.  If the Trading Advisor intends to file, to
participate in the filing of, or to publish any description of the Trading
Advisor, or of its respective principals or trading approaches that is
materially inconsistent with those in the Disclosure Information, the Trading
Advisor shall inform the Trading Manager of such intention and shall furnish
copies of all such filings or publications at least ten Business Days prior to
the date of filing or publication.
 
18. Promotional Materials.  The Trading Manager and the Trading Company will not
distribute or supplement any promotional material relating to the Trading
Advisor unless the Trading Advisor has approved reasonable prior notice of and a
copy of such promotional material and has received such material in writing.
 
19. Track Record. The track record and other performance information of the
Members shall be the property of the Trading Manager and not the Trading
Advisor.
 
20. Use of Name.
 
(a) The Trading Advisor hereby consents to the non-exclusive use by the Trading
Company of (a) the name “BHM,” with respect to the Trading Company and (b) the
name “BHM” in any documentation regarding the Trading Company, only so long as
the Trading Advisor serves as a trading advisor to the Trading Company. Each of
the Trading Company and the Trading Manager agree to indemnify and hold harmless
the Trading Advisor, its partners, directors, officers, affiliates, employees
and agents from and against any and all costs, losses, claims, damages or
liabilities, joint or several, including, without limitation, attorneys’ fees
and disbursements, which may arise out of the Trading Company’s or the Trading
Manager’s misuse of the name “BHM” or out of any breach of, or failure to comply
with, this Section 20.
 
22
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Upon termination of this Agreement, the Trading Company, at its expense, as
promptly as practicable: (i) shall take all necessary action to cause the
Offering Memoranda and organizational documents of the Trading Company to be
amended in order to eliminate any reference to “BHM” (except to the extent
required by law, regulation or rule); and (ii) shall cease to use in any other
manner, including, but not limited to, use in any sales literature or
promotional material, the name “BHM” or any name, mark or logo type derived from
it or similar to it (except to the extent required by law, regulation or rule).
 
21. Notices.  All notices required to be delivered under this Agreement shall be
in writing and shall be effective when delivered personally on the day
delivered, by facsimile on receipt confirmation, by email followed by delivery
of an original, or when given by registered or certified mail, postage prepaid,
return receipt requested, on the second business day following the day on which
it is so mailed, addressed as follows (or to such other address as the party
entitled to notice shall hereafter designate in accordance with the terms
hereof):
 
if to the Trading Company:
 
Morgan Stanley Managed Futures BHM I, LLC
c/o Ceres Managed Futures LLC
Managed Futures Department
522 Fifth Avenue – 14th Floor
New York, NY 10036
Attn: Alper Daglioglu
Facsimile: 212-296-6807
Email: Alper.Daglioglu@morganstanley.com


if to the Trading Manager:
 
Ceres Managed Futures LLC
Managed Futures Department
522 Fifth Avenue – 14th Floor
New York, NY 10036
Attn: Alper Daglioglu
Facsimile: 212-296-6807
Email: Alper.Daglioglu@morganstanley.com


With a copy to:
 
Alston & Bird LLP
90 Park Avenue
New York, NY 10016
Attn: Timothy P. Selby
Facsimile: (212) 210-9444
Email: timothy.selby@alston.com


if to the Trading Advisor:
23
 
 
 
 

--------------------------------------------------------------------------------

 
 
Blenheim Capital Management, L.L.C.
300 Connell Drive, Suite 5200
Berkeley Heights, NJ 07922
Attn: Joseph F. Esposito
Facsimile: (732) 563-2272
Email: jesposito@blenheiminv.com


With a copy to:
 
Crow & Cushing
100 Canal Pointe Boulevard
Suite 214
Princeton, NJ 08540
Attn: David P. Cushing
Facsimile: (609) 252-9019


 
22. Continuing Nature of Representations Warranties and Covenants:
Survival.  All representations, warranties and covenants contained in this
Agreement shall be continuing during the term of this Agreement and the
provisions of this Agreement shall survive the termination of this Agreement
with respect to any matter arising while this Agreement was in effect. Each
party hereby agrees that as of the date of this Agreement it is, and during its
term shall be, in compliance with its representations, warranties and covenants
herein contained. In addition, if at any time any event occurs which would make
any of such representations, warranties or covenants not true in any material
respect, the affected party will use its best efforts to promptly notify the
other parties of such fact.
 
23. Third-Party Beneficiaries.  Except for each of the Members who shall be a
third-party beneficiary of the applicable provisions of this Agreement, this
Agreement is not intended and shall not convey any rights to a party to this
Agreement.
 
24. Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York. If any action or proceeding
shall be brought by a party to this Agreement or to enforce any right or remedy
under this Agreement, each party hereto hereby consents and will submit to the
jurisdiction of the courts of the State of New York or any Federal court sitting
in the County, City and State of New York. Any action or proceeding brought by
any party to this Agreement to enforce any right, assert any claim or obtain any
relief whatsoever in connection with this Agreement shall be brought by such
party exclusively in the courts of the State of New York or any federal court
sitting in the County, City and State of New York.
 
25. Remedies.  In any action or proceeding arising out of any of the provisions
of this Agreement, the Trading Advisor agrees not to seek any prejudgment
equitable or ancillary relief. The Trading Advisor agrees that its sole remedy
in any such action or proceeding shall be to seek actual damages for any breach
of this Agreement, except that Trading Advisor may seek a declaratory judgment
with respect to the indemnification provisions of this Agreement.
24
 
 
 

--------------------------------------------------------------------------------

 
 
 
26. Headings.  Headings to sections herein are for the convenience of the
parties only and are not intended to be part of or to affect the meaning or
interpretation of this Agreement.
 
27. Successors.  This Agreement including the representations, warranties and
covenants contained herein shall be binding upon and inure to the benefit of the
parties hereto, their successors and permitted assigns, and no other person
shall have any right or obligation under this Agreement.
 
28. Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.
 
29. Waiver of Breach.  The waiver by any party of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach or of a breach by any other party. The failure of a party to insist upon
strict adherence to any provision of the Agreement shall not constitute a waiver
or thereafter deprive such party of the right to insist upon strict adherence.
 
[SIGNATURE PAGE FOLLOWS]
 
25
 


 
 

--------------------------------------------------------------------------------

 
 
 
 


IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.
 


 
 
MORGAN STANLEY SMITH BARNEY BHM I, LLC
 
by Ceres Managed Futures LLC, Trading Manager
 


By             /s/ Alper
Dalioglu                                                      
Alper Daglioglu
President and Director
 


 
CERES MANAGED FUTURES LLC
 


By             /s/ Alper
Dalioglu                                                      
Alper Daglioglu
President and Director
 


 
BLENHEIM CAPITAL MANAGEMENT, L.L.C.
 


By             /s/ Joseph F.
Esposito                                                      
Name:           Joseph F. Esposito
Title:             Senior Managing Director


By             /s/ Augustine A.
Rossi                                                      
Name:           Augustine A. Rossi
Title:            Senior Managing Director
 


 
26
 


 
 
 

--------------------------------------------------------------------------------

 
 


EXHIBIT A
 
Morgan Stanley Managed Futures
MSC Fund Operations Procedures
 
Following is a list of abbreviations used in this Exhibit A:
 
·  
“Fund(s)” refers to Morgan Stanley Managed Futures Funds that utilize MS&Co as a
clearing commodity broker.

 
·  
“Futures” is used to identify exchange traded futures, or forward contracts, and
options on the same, that are cleared through a clearing house.

 
·  
“FX” is used to identify non-exchange traded forward currency contracts, which
are settled directly between the principals of the trades.

 
·  
“General Partner” shall mean Ceres Managed Futures LLC.

 
·  
“MF” is Morgan Stanley Managed Futures.

 
·  
“MSC” is MS&Co. (the Clearing Commodity Broker or FX Counterparty, as
appropriate).

 
·  
“MS&Co” is Morgan Stanley & Co., Inc. a subsidiary of Morgan Stanley (the
Clearing Commodity Broker or FX (Non-Options) Counterparty as appropriate).

 
FUND ACCOUNTS:
 
Account Configuration
 
·  
Futures and Futures Options Trading – for each CTA trading program two Fund
trading accounts will be assigned. A MS&Co segregated account, prefix 052. A
MS&Co secured account, prefix 05A.

 
·  
FX (Non-Options) Trading – One Fund account for each CTA trading program will be
assigned at MS&Co, prefix 058.

 
Statements
 
·  
Futures – The CTA should contact MSC Futures Operations regarding access to Fund
futures account statements.

 
·  
FX – The CTA should contact MSC FX Prime Brokerage Operations regarding access
to Fund FX account statements.

 
A-1
 
 
 

--------------------------------------------------------------------------------

 
FX TRADING:
 
FX Order Execution
 
·  
FX trading of the Funds must be executed through the MSC FX Desk, unless the
General Partner otherwise agrees in a form acceptable to the General Partner.
The CTA should contact the MSC FX Desk for information on trade execution
procedures.

 
EFRP Order Execution
 
·  
The CTA may utilize the FX Desk to execute EFP transactions. The futures leg of
an EFP will be subject to all applicable futures brokerage and service fees. The
CTA should contact the FX Desk for information on EFP trade execution
procedures.

 
Foreign Currency Conversions
 
·  
The CTA and MSC Futures Operations will coordinate conversion into U.S. dollars
of all Fund foreign currency balances created as a result of futures and/or FX
trading..

 
FUTURES TRADING:
 
Order Execution Service
 
·  
The MSC Futures Desk can provide the CTA with order execution facilities. The
CTA should contact the Futures Desk for information on trade execution
procedures.

 
“Give-Up” Order Execution
 
·  
The CTA shall ensure that a “give-up” execution agreement is in place prior to
the execution of any trade through a floor broker in accordance with this
Agreement or as otherwise provided in writing to the CTA by the General Partner.

 
·  
On exchanges allowing “give-up” execution, the CTA may have orders executed away
from MSC and give-up trades to MSC for clearing. The CTA should contact MSC
Futures Operations for information on trade “give-up” procedures. The CTA should
ensure that executing brokers give trades up on a timely basis. The CTA should
ensure that executing brokers make timely payment on price adjustments, when
applicable. For futures trades at exchanges where give-up execution is not
allowed, the CTA must use the execution facilities provided by the Clearing
Commodity Broker.

 
“Give-Up” Agreements
A-2
 
 
 
 
 

--------------------------------------------------------------------------------

 
·  
The three party FIA/FOA uniform “give-up” agreement is the acceptable form for
futures “give-ups”. The trader version FIA/FOA EFP agreement is the acceptable
form for EFP “give-ups”. The CTA should initiate all give-ups on EGUS or contact
MSC Futures Operations for assistance.

 
“Give-Up” Execution Payment
 
·  
Give-Up Fee Bills in amounts specified in fully approved give-up agreements, or
in the absence of such an agreement, in amounts up to the Execution Allowance,
will be processed by MSC Futures Operations, with notice provided to the CTA. To
the extent that such bills will be greater than the Execution Allowance, the CTA
will obtain the prior written consent of the General Partner.

 
·  
The CTA shall provide that information which may reasonably be requested by the
General Partner to verify the Give-Up Fees processed by MSC Futures Operations.

 
ACCOUNT MAINTENANCE:
 
Trade Allocations
 
·  
The CTA is responsible for determining the trade allocation procedure for Fund
trading accounts, in accordance with CFTC regulations. The CTA should ensure
that the procedure was followed correctly, and that trades are booked
accordingly in Fund accounts.

 
Trade Reporting; (Futures)
 
·  
The CTA is responsible for reporting all trades to MSC Futures Operations on a
timely basis to facilitate clearing and reduce operational risk. The CTA should
contact MSC Futures Operations for additional information.

 
Daily Trade Checkout
 
·  
The CTA is responsible for daily, end of trading day, checkout of all trades
(including currency conversion trades) with MSC Futures and MSC FX Operations.
The CTA should contact MSC Futures and MSC FX Operations to determine specific
checkout procedures.

 
Daily Statement Reconciliation
 
·  
The CTA is responsible for daily statement trade activity and position balancing
with MSC FX and MSC Futures Operations. The CTA should contact MSC FX and MSC
Futures Operations to determine specific balancing procedures.

 
A-3
 
 
 
 

--------------------------------------------------------------------------------

 
 
·  
The CTA should notify MSC Futures and MSC FX Operations of any trade breaks on a
daily basis.

 
·  
The CTA should notify MSC Futures and MSC FX Operations of any incorrect
settlement prices it becomes aware of with regard to the MSC account statements
of a Fund.

 
Monitoring of Delivery Periods and Option Expirations
 
·  
The CTA is responsible for monitoring delivery periods (first notice dates and
last trade dates), option expirations (option expiration and last trade dates),
and forward settlement and/or maturity dates.

 
·  
The CTA should take appropriate actions to ensure that futures contracts do not
result in delivery.

 
·  
The CTA should ensure that their intentions regarding any open option positions,
at the time of expiration, have been communicated appropriately to the MSC
Futures or MSC FX Operations areas. Contact MSC Futures and MSC FX Operations
for specific communication procedures.

 
Margin Maintenance and Cash Transaction (Journal) Reconciliation
 
·  
Morgan Stanley Managed Futures Fund Accounting (“MF Fund Accounting”) is
responsible for balancing of all journal entries in all Fund accounts and for
ensuring the requisite corrective action is taken for each reconciling item.

 
·  
Morgan Stanley Managed Futures is responsible for the authorization of Fund
margin transfers between MSC accounts, if applicable, for the purpose of
maintaining equity (and/or collateral) in amounts sufficient to meet Fund margin
requirements in the applicable MSC accounts.

 
TRADING LEVEL NOTIFICATION:
 
·  
For new trading allocations, Morgan Stanley Managed Futures’ Investment
Management team (“MF Investment Management”) will provide notification to the
CTA of trading authorization and the trading commencement date, along with
notification of the initial trading level.

 
·  
Thereafter, notification of estimated monthly net additions/withdrawals will be
distributed by MF Fund Accounting. On the second to last business day of each
month a preliminary estimate will be provided. On the first business day of each
month a final estimate will be given. Any material adjustment (1% of account
equity) from the final estimate to the actual will be provided. Notification
will be made via fax or email and the CTA will be asked to acknowledge receipt
via fax or email. Questions regarding this procedure can be directed to MF Fund
Accounting.

 
·  
Subsequent to a Fund’s monthly closing, actual additions and withdrawals will be
processed by MF Accounting/the Administrator via journal entry in the Fund
account at MS&Co.

 
·  
Any other trading level/asset allocation changes will be communicated in writing
from MF Fund Accounting or MF Investment Management.

 
FUND ACCOUNTING:
A-4
 
 
 
 
 

--------------------------------------------------------------------------------

 
Net Asset Value Calculation
 
·  
MF Accounting/the Administrator is responsible for determination of daily NAV
estimates for the Funds.

 
·  
MF Accounting/the Administrator will determine the actual month-end NAV of a
Fund during the monthly closing process.

 
Brokerage Commission and Transaction Fees
 
·  
Brokerage commissions for each Fund will be charged in a manner consistent with
the prospectus or offering memorandum. The CTA should contact MF Accounting/the
Administrator for additional information.

 
Fund Fee Processing
 
·  
Fund interest and all Fund fees, exclusive of brokerage commissions and
transaction fees, will be processed in a Funds account at MS&Co.

 
·  
MF Accounting/the Administrator will determine fees due to the CTA during the
monthly closing process and notify the CTA of the fees via the monthly
performance tables. The CTA should provide contact information regarding fees to
MF Accounting/the Administrator.

 
·  
MF Accounting/the Administrator will make payment of fees to the CTA via wire
transfer. The CTA should provide wire instructions to MF Accounting/the
Administrator.

 
ERROR POLICY:
 
The provisions of Section 2(d) of this Agreement shall be interpreted to mean
that the benefit of profitable trading errors made by the CTA when trading on
behalf of the Funds shall be awarded to the Funds, whereas the detriment of
unprofitable trading errors made by the CTA when trading on behalf of the Funds
must be borne by the CTA.
 
A-5
 


 
 
 

--------------------------------------------------------------------------------

 
 
 


EXHIBIT B
 
COMMODITY TRADING AUTHORITY
 
Dear Blenheim Capital Management, L.L.C.:
 
Morgan Stanley Smith Barney BHM I, LLC (the “Trading Company”) and Ceres Managed
Futures LLC, the Trading Company’s Trading Manager (the “Trading Manager”) do
hereby make, constitute and appoint you as the Trading Company’s
attorney-in-fact to buy and sell futures and forward contracts through such
futures commission merchants as shall be agreed on by you and the Trading
Manager on behalf of the Trading Company, pursuant to the trading program
identified in the Agreement among the Trading Company, the Trading Manager and
you as of the 1st day of March 2014, as amended or supplemented, and in
accordance with the terms and conditions of said Agreement.
 
The Trading Company and the Trading Manager hereby acknowledge that the Trading
Advisor has filed a notice of exemption pursuant to CFTC Regulation 4.7 and
represents to the Trading Advisor that the Trading Company is a Qualified
Eligible Person (“QEP”) as such term is defined in CFTC Regulation 4.7. 
Accordingly, the Trading Company gives its consent that it be treated as a QEP
and that its account be considered an exempt account under said §4.7. 
Therefore, without limitation, the Trading Company and the Trading Manager
acknowledge the following:
 
PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THE BROCHURE OR ACCOUNT
DOCUMENT IS NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION. THE
COMMODITY FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF
PARTICIPATING IN A TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY
TRADING ADVISOR DISCLOSURE. CONSEQUENTLY, THE COMMODITY FUTURES TRADING
COMMISSION HAS NOT REVIEWED OR APPROVED THIS TRADING PROGRAM OR THE BROCHURE OR
ACCOUNT DOCUMENT.
 
This authorization shall terminate and be null, void and of no further effect
simultaneously with the termination of the said Agreement.
 
Very truly yours,
 
MORGAN STANLEY MANAGED FUTURES BHM I, LLC
 
by Ceres Managed Futures LLC, Trading Manager
 


By           
Alper Daglioglu
President and Director
 
B-1
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
CERES MANAGED FUTURES LLC
 


By           
Alper Daglioglu
President and Director


B-2


 
 
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT C
 
FUTURES INTERESTS TRADED
 
 
 
C-1
 


 


 
 
 
 
 

--------------------------------------------------------------------------------

 


Schedule 1
 
List of Members, as of March 1, 2014
 
Managed Futures Premier BHM L.P.
Meritage Futures Fund L.P.
Morgan Stanley Managed Futures Custom Solutions Fund LP
Morgan Stanley Smith Barney Spectrum Strategic L.P.
Polaris Futures Fund L.P.
 
S-1
 
 
 



 
 

--------------------------------------------------------------------------------

 

 
(b) Upon termination of this Agreement, the Trading Company, at its expense, as
promptly as practicable: (i) shall take all necessary action to cause the
Offering Memoranda and organizational documents of the Trading Company to be
amended in order to eliminate any reference to “BHM” (except to the extent
required by law, regulation or rule); and (ii) shall cease to use in any other
manner, including, but not limited to, use in any sales literature or
promotional material, the name “BHM” or any name, mark or logo type derived from
it or similar to it (except to the extent required by law, regulation or rule).
 
21. Notices.  All notices required to be delivered under this Agreement shall be
in writing and shall be effective when delivered personally on the day
delivered, by facsimile on receipt confirmation, by email followed by delivery
of an original, or when given by registered or certified mail, postage prepaid,
return receipt requested, on the second business day following the day on which
it is so mailed, addressed as follows (or to such other address as the party
entitled to notice shall hereafter designate in accordance with the terms
hereof):
 
if to the Trading Company:
 
Morgan Stanley Managed Futures BHM I, LLC
c/o Ceres Managed Futures LLC
Managed Futures Department
522 Fifth Avenue – 14th Floor
New York, NY 10036
Attn: Alper Daglioglu
Facsimile: 212-296-6807
Email: Alper.Daglioglu@morganstanley.com


if to the Trading Manager:
 
Ceres Managed Futures LLC
Managed Futures Department
522 Fifth Avenue – 14th Floor
New York, NY 10036
Attn: Alper Daglioglu
Facsimile: 212-296-6807
Email: Alper.Daglioglu@morganstanley.com


With a copy to:
 
Alston & Bird LLP
90 Park Avenue
New York, NY 10016
Attn: Timothy P. Selby
Facsimile: (212) 210-9444
Email: timothy.selby@alston.com


if to the Trading Advisor:
23
 
 
 
 
 

--------------------------------------------------------------------------------

 
Blenheim Capital Management, L.L.C.
300 Connell Drive, Suite 5200
Berkeley Heights, NJ 07922
Attn: Joseph F. Esposito
Facsimile: (732) 563-2272
Email: jesposito@blenheiminv.com


With a copy to:
 
Crow & Cushing
100 Canal Pointe Boulevard
Suite 214
Princeton, NJ 08540
Attn: David P. Cushing
Facsimile: (609) 252-9019


 
22. Continuing Nature of Representations Warranties and Covenants:
Survival.  All representations, warranties and covenants contained in this
Agreement shall be continuing during the term of this Agreement and the
provisions of this Agreement shall survive the termination of this Agreement
with respect to any matter arising while this Agreement was in effect. Each
party hereby agrees that as of the date of this Agreement it is, and during its
term shall be, in compliance with its representations, warranties and covenants
herein contained. In addition, if at any time any event occurs which would make
any of such representations, warranties or covenants not true in any material
respect, the affected party will use its best efforts to promptly notify the
other parties of such fact.
 
23. Third-Party Beneficiaries.  Except for each of the Members who shall be a
third-party beneficiary of the applicable provisions of this Agreement, this
Agreement is not intended and shall not convey any rights to a party to this
Agreement.
 
24. Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York. If any action or proceeding
shall be brought by a party to this Agreement or to enforce any right or remedy
under this Agreement, each party hereto hereby consents and will submit to the
jurisdiction of the courts of the State of New York or any Federal court sitting
in the County, City and State of New York. Any action or proceeding brought by
any party to this Agreement to enforce any right, assert any claim or obtain any
relief whatsoever in connection with this Agreement shall be brought by such
party exclusively in the courts of the State of New York or any federal court
sitting in the County, City and State of New York.
 
25. Remedies.  In any action or proceeding arising out of any of the provisions
of this Agreement, the Trading Advisor agrees not to seek any prejudgment
equitable or ancillary relief. The Trading Advisor agrees that its sole remedy
in any such action or proceeding shall be to seek actual damages for any breach
of this Agreement, except that Trading Advisor may seek a declaratory judgment
with respect to the indemnification provisions of this Agreement.
24
 
 
 
 

--------------------------------------------------------------------------------

 
 
26. Headings.  Headings to sections herein are for the convenience of the
parties only and are not intended to be part of or to affect the meaning or
interpretation of this Agreement.
 
27. Successors.  This Agreement including the representations, warranties and
covenants contained herein shall be binding upon and inure to the benefit of the
parties hereto, their successors and permitted assigns, and no other person
shall have any right or obligation under this Agreement.
 
28. Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.
 
29. Waiver of Breach.  The waiver by any party of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach or of a breach by any other party. The failure of a party to insist upon
strict adherence to any provision of the Agreement shall not constitute a waiver
or thereafter deprive such party of the right to insist upon strict adherence.
 
[SIGNATURE PAGE FOLLOWS]
 
25
 


 
 

--------------------------------------------------------------------------------

 
 
 
 


IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.
 


 
 
MORGAN STANLEY SMITH BARNEY BHM I, LLC
 
by Ceres Managed Futures LLC, Trading Manager
 


By             /s/ Alper
Dalioglu                                                      
Alper Daglioglu
President and Director
 


 
CERES MANAGED FUTURES LLC
 


By             /s/ Alper
Dalioglu                                                      
Alper Daglioglu
President and Director
 


 
BLENHEIM CAPITAL MANAGEMENT, L.L.C.
 


By             /s/ Joseph F.
Esposito                                                      
Name:           Joseph F. Esposito
Title:             Senior Managing Director


By             /s/ Augustine A.
Rossi                                                      
Name:           Augustine A. Rossi
Title:            Senior Managing Director
 


 
26
 


 
 
 
 

--------------------------------------------------------------------------------

 
 


EXHIBIT A
 
Morgan Stanley Managed Futures
MSC Fund Operations Procedures
 
Following is a list of abbreviations used in this Exhibit A:
 
·  
“Fund(s)” refers to Morgan Stanley Managed Futures Funds that utilize MS&Co as a
clearing commodity broker.

 
·  
“Futures” is used to identify exchange traded futures, or forward contracts, and
options on the same, that are cleared through a clearing house.

 
·  
“FX” is used to identify non-exchange traded forward currency contracts, which
are settled directly between the principals of the trades.

 
·  
“General Partner” shall mean Ceres Managed Futures LLC.

 
·  
“MF” is Morgan Stanley Managed Futures.

 
·  
“MSC” is MS&Co. (the Clearing Commodity Broker or FX Counterparty, as
appropriate).

 
·  
“MS&Co” is Morgan Stanley & Co., Inc. a subsidiary of Morgan Stanley (the
Clearing Commodity Broker or FX (Non-Options) Counterparty as appropriate).

 
FUND ACCOUNTS:
 
Account Configuration
 
·  
Futures and Futures Options Trading – for each CTA trading program two Fund
trading accounts will be assigned. A MS&Co segregated account, prefix 052. A
MS&Co secured account, prefix 05A.

 
·  
FX (Non-Options) Trading – One Fund account for each CTA trading program will be
assigned at MS&Co, prefix 058.

 
Statements
 
·  
Futures – The CTA should contact MSC Futures Operations regarding access to Fund
futures account statements.

 
·  
FX – The CTA should contact MSC FX Prime Brokerage Operations regarding access
to Fund FX account statements.

 
A-1
 
 
 
 

--------------------------------------------------------------------------------

 
FX TRADING:
 
FX Order Execution
 
·  
FX trading of the Funds must be executed through the MSC FX Desk, unless the
General Partner otherwise agrees in a form acceptable to the General Partner.
The CTA should contact the MSC FX Desk for information on trade execution
procedures.

 
EFRP Order Execution
 
·  
The CTA may utilize the FX Desk to execute EFP transactions. The futures leg of
an EFP will be subject to all applicable futures brokerage and service fees. The
CTA should contact the FX Desk for information on EFP trade execution
procedures.

 
Foreign Currency Conversions
 
·  
The CTA and MSC Futures Operations will coordinate conversion into U.S. dollars
of all Fund foreign currency balances created as a result of futures and/or FX
trading..

 
FUTURES TRADING:
 
Order Execution Service
 
·  
The MSC Futures Desk can provide the CTA with order execution facilities. The
CTA should contact the Futures Desk for information on trade execution
procedures.

 
“Give-Up” Order Execution
 
·  
The CTA shall ensure that a “give-up” execution agreement is in place prior to
the execution of any trade through a floor broker in accordance with this
Agreement or as otherwise provided in writing to the CTA by the General Partner.

 
·  
On exchanges allowing “give-up” execution, the CTA may have orders executed away
from MSC and give-up trades to MSC for clearing. The CTA should contact MSC
Futures Operations for information on trade “give-up” procedures. The CTA should
ensure that executing brokers give trades up on a timely basis. The CTA should
ensure that executing brokers make timely payment on price adjustments, when
applicable. For futures trades at exchanges where give-up execution is not
allowed, the CTA must use the execution facilities provided by the Clearing
Commodity Broker.

 
“Give-Up” Agreements
A-2
 
 
 
 

--------------------------------------------------------------------------------

 
 
·  
The three party FIA/FOA uniform “give-up” agreement is the acceptable form for
futures “give-ups”. The trader version FIA/FOA EFP agreement is the acceptable
form for EFP “give-ups”. The CTA should initiate all give-ups on EGUS or contact
MSC Futures Operations for assistance.

 
“Give-Up” Execution Payment
 
·  
Give-Up Fee Bills in amounts specified in fully approved give-up agreements, or
in the absence of such an agreement, in amounts up to the Execution Allowance,
will be processed by MSC Futures Operations, with notice provided to the CTA. To
the extent that such bills will be greater than the Execution Allowance, the CTA
will obtain the prior written consent of the General Partner.

 
·  
The CTA shall provide that information which may reasonably be requested by the
General Partner to verify the Give-Up Fees processed by MSC Futures Operations.

 
ACCOUNT MAINTENANCE:
 
Trade Allocations
 
·  
The CTA is responsible for determining the trade allocation procedure for Fund
trading accounts, in accordance with CFTC regulations. The CTA should ensure
that the procedure was followed correctly, and that trades are booked
accordingly in Fund accounts.

 
Trade Reporting; (Futures)
 
·  
The CTA is responsible for reporting all trades to MSC Futures Operations on a
timely basis to facilitate clearing and reduce operational risk. The CTA should
contact MSC Futures Operations for additional information.

 
Daily Trade Checkout
 
·  
The CTA is responsible for daily, end of trading day, checkout of all trades
(including currency conversion trades) with MSC Futures and MSC FX Operations.
The CTA should contact MSC Futures and MSC FX Operations to determine specific
checkout procedures.

 
Daily Statement Reconciliation
 
·  
The CTA is responsible for daily statement trade activity and position balancing
with MSC FX and MSC Futures Operations. The CTA should contact MSC FX and MSC
Futures Operations to determine specific balancing procedures.

 
A-3
 
 
 

--------------------------------------------------------------------------------

 
 
 
·  
The CTA should notify MSC Futures and MSC FX Operations of any trade breaks on a
daily basis.

 
·  
The CTA should notify MSC Futures and MSC FX Operations of any incorrect
settlement prices it becomes aware of with regard to the MSC account statements
of a Fund.

 
Monitoring of Delivery Periods and Option Expirations
 
·  
The CTA is responsible for monitoring delivery periods (first notice dates and
last trade dates), option expirations (option expiration and last trade dates),
and forward settlement and/or maturity dates.

 
·  
The CTA should take appropriate actions to ensure that futures contracts do not
result in delivery.

 
·  
The CTA should ensure that their intentions regarding any open option positions,
at the time of expiration, have been communicated appropriately to the MSC
Futures or MSC FX Operations areas. Contact MSC Futures and MSC FX Operations
for specific communication procedures.

 
Margin Maintenance and Cash Transaction (Journal) Reconciliation
 
·  
Morgan Stanley Managed Futures Fund Accounting (“MF Fund Accounting”) is
responsible for balancing of all journal entries in all Fund accounts and for
ensuring the requisite corrective action is taken for each reconciling item.

 
·  
Morgan Stanley Managed Futures is responsible for the authorization of Fund
margin transfers between MSC accounts, if applicable, for the purpose of
maintaining equity (and/or collateral) in amounts sufficient to meet Fund margin
requirements in the applicable MSC accounts.

 
TRADING LEVEL NOTIFICATION:
 
·  
For new trading allocations, Morgan Stanley Managed Futures’ Investment
Management team (“MF Investment Management”) will provide notification to the
CTA of trading authorization and the trading commencement date, along with
notification of the initial trading level.

 
·  
Thereafter, notification of estimated monthly net additions/withdrawals will be
distributed by MF Fund Accounting. On the second to last business day of each
month a preliminary estimate will be provided. On the first business day of each
month a final estimate will be given. Any material adjustment (1% of account
equity) from the final estimate to the actual will be provided. Notification
will be made via fax or email and the CTA will be asked to acknowledge receipt
via fax or email. Questions regarding this procedure can be directed to MF Fund
Accounting.

 
·  
Subsequent to a Fund’s monthly closing, actual additions and withdrawals will be
processed by MF Accounting/the Administrator via journal entry in the Fund
account at MS&Co.

 
·  
Any other trading level/asset allocation changes will be communicated in writing
from MF Fund Accounting or MF Investment Management.

 
FUND ACCOUNTING:
A-4
 
 
 

--------------------------------------------------------------------------------

 
 
 
Net Asset Value Calculation
 
·  
MF Accounting/the Administrator is responsible for determination of daily NAV
estimates for the Funds.

 
·  
MF Accounting/the Administrator will determine the actual month-end NAV of a
Fund during the monthly closing process.

 
Brokerage Commission and Transaction Fees
 
·  
Brokerage commissions for each Fund will be charged in a manner consistent with
the prospectus or offering memorandum. The CTA should contact MF Accounting/the
Administrator for additional information.

 
Fund Fee Processing
 
·  
Fund interest and all Fund fees, exclusive of brokerage commissions and
transaction fees, will be processed in a Funds account at MS&Co.

 
·  
MF Accounting/the Administrator will determine fees due to the CTA during the
monthly closing process and notify the CTA of the fees via the monthly
performance tables. The CTA should provide contact information regarding fees to
MF Accounting/the Administrator.

 
·  
MF Accounting/the Administrator will make payment of fees to the CTA via wire
transfer. The CTA should provide wire instructions to MF Accounting/the
Administrator.

 
ERROR POLICY:
 
The provisions of Section 2(d) of this Agreement shall be interpreted to mean
that the benefit of profitable trading errors made by the CTA when trading on
behalf of the Funds shall be awarded to the Funds, whereas the detriment of
unprofitable trading errors made by the CTA when trading on behalf of the Funds
must be borne by the CTA.
 
A-5
 


 
 

--------------------------------------------------------------------------------

 
 
 
 


EXHIBIT B
 
COMMODITY TRADING AUTHORITY
 
Dear Blenheim Capital Management, L.L.C.:
 
Morgan Stanley Smith Barney BHM I, LLC (the “Trading Company”) and Ceres Managed
Futures LLC, the Trading Company’s Trading Manager (the “Trading Manager”) do
hereby make, constitute and appoint you as the Trading Company’s
attorney-in-fact to buy and sell futures and forward contracts through such
futures commission merchants as shall be agreed on by you and the Trading
Manager on behalf of the Trading Company, pursuant to the trading program
identified in the Agreement among the Trading Company, the Trading Manager and
you as of the 1st day of March 2014, as amended or supplemented, and in
accordance with the terms and conditions of said Agreement.
 
The Trading Company and the Trading Manager hereby acknowledge that the Trading
Advisor has filed a notice of exemption pursuant to CFTC Regulation 4.7 and
represents to the Trading Advisor that the Trading Company is a Qualified
Eligible Person (“QEP”) as such term is defined in CFTC Regulation 4.7. 
Accordingly, the Trading Company gives its consent that it be treated as a QEP
and that its account be considered an exempt account under said §4.7. 
Therefore, without limitation, the Trading Company and the Trading Manager
acknowledge the following:
 
PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THE BROCHURE OR ACCOUNT
DOCUMENT IS NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION. THE
COMMODITY FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF
PARTICIPATING IN A TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY
TRADING ADVISOR DISCLOSURE. CONSEQUENTLY, THE COMMODITY FUTURES TRADING
COMMISSION HAS NOT REVIEWED OR APPROVED THIS TRADING PROGRAM OR THE BROCHURE OR
ACCOUNT DOCUMENT.
 
This authorization shall terminate and be null, void and of no further effect
simultaneously with the termination of the said Agreement.
 
Very truly yours,
 
MORGAN STANLEY MANAGED FUTURES BHM I, LLC
 
by Ceres Managed Futures LLC, Trading Manager
 


By           
Alper Daglioglu
President and Director
 
B-1
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
CERES MANAGED FUTURES LLC
 


By           
Alper Daglioglu
President and Director


B-2


 
 
 
 

--------------------------------------------------------------------------------

 
 


EXHIBIT C
 
FUTURES INTERESTS TRADED
 
 
 
C-1
 


 


 
 
 

--------------------------------------------------------------------------------

 
 
 


Schedule 1
 
List of Members, as of March 1, 2014
 
Managed Futures Premier BHM L.P.
Meritage Futures Fund L.P.
Morgan Stanley Managed Futures Custom Solutions Fund LP
Morgan Stanley Smith Barney Spectrum Strategic L.P.
Polaris Futures Fund L.P.
 
S-1
 
 
 



